Appellant was convicted in the District Court of Throckmorton County of transporting intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The record is before us without any statement of facts. There are many exceptions to the charge of the court, and many special charges requested, but it is impossible for us to appraise the effect of any of them in the absence of a statement of facts. We find nothing in the bills of exception raising or presenting any error which can be held by us hurtful *Page 270 
or injurious to the rights of appellant in the absence of a statement of facts.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.